Citation Nr: 1435380	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-47 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned a 50 percent rating.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his PTSD is more severe than the current 50 percent rating.  A review of the record reflects that the most recent VA examination addressing the severity of the Veteran's PTSD is dated in August 2009  five years ago.  There are no records of treatment for his PTSD dated in over four years.  In order to fairly adjudicate the Veteran's claim, a new VA examination and any recent VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain names and addresses of all medical providers who treated the Veteran for PTSD since 2010.  After securing the necessary release, all reasonable attempts should be made to obtain such records.  

2.  After completion of the foregoing, schedule the Veteran for a VA examination to ascertain the current severity of his PTSD.  The examiner should review the claims file and should note that review in the report.  Any opinion provided should be supported by a full rationale.
 
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



